DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
4.	Claim 1 recites the limitations "each of the indicators" in line 5, and “the distribution system” in line 7.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "each of indicators", and “the reactant distribution system”, respectively.
5.	Claims 2-8 are rejected as depending from claim 1.
6.	Claim 2 recites the limitations "the system" in line 1,  “the dispensing location” in line 3 and “the indicator” in line 4.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the reactant distribution system", “a dispensing location” and “the reactant purity indicator”, respectively.
the system" in line 1, “the flow” in line 3 and “the indicator” in line 4.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the reactant distribution system", “a flow” and “the reactant purity indicator”, respectively.
8.	Claim 4 recites the limitations "the system" in line 1, and “the indicator” in line 4.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the reactant distribution system", and “the reactant purity indicator”, respectively.
9.	Claim 5 recites the limitations "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the reactant distribution system".
10.	Claim 6 recites the limitations "the system" in line 1, and “the common source” in line 3.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the reactant distribution system", and “the common reactant source”, respectively.
11.	Claim 7 recites the limitations "the system" in line 1, “the indicator” in line 4, and “the network” in line 6.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the reactant distribution system", “the reactant purity indicator”, and “the reactant distribution network”, respectively.
12.	Claim 8 recites the limitations "the test reactant purity" in line 2, and “the difference between the predicted” in line 3.  There are insufficient antecedent bases for these limitations in a test reactant purity", and “a difference between a predicted”, respectively.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edlund (US 2004/0081867) as cited in IDS dated 11/30/20.
Regarding claim 1, Edlund discloses a reactant distribution method (abstract) comprising:
a reactant distribution system (fuel cell network 10 with remote servicing system RSS 30, Fig. 1, [0020]) configured to receive a reactant purity indicator ([0031], [0043], [0065]) from each of a plurality of sensors located at geographically disparate reactant use locations([0028], [0032]); a location associated with each of  indicators with reference to a reactant distribution network configured to supply reactant to the reactant use locations([0056]-[0060]); and the reactant distribution system adapted to reconfigure the reactant distribution network and/or disable the use of reactant at one or more reactant use locations in response to a received indicator that is representative of poor reactant purity from a particular reactant use location based on the location of said particular reactant use location in the reactant distribution network (i.e., impurity detected .
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund (US 2004/0081867) as cited in IDS dated 11/30/20 as applied to claim 1 above, in view of Fairlie et al. (US 6,745,105).
Regarding claim 2, Edlund discloses all of the claim limitations as set forth above. Edlund does not explicitly disclose the reactant distribution system is configured to reconfigure the reactant distribution network by inhibiting the distribution of reactant to part of the reactant distribution network downstream of a dispensing location from which the reactant purity indicator of poor reactant purity is received.
Fairlie teaches an energy distribution network including an energy source, a hydrogen production facility connected to the energy source, a recipient for hydrogen from the hydrogen production facility and a controller which controls the production of hydrogen based on inputs including energy resource availability (abstract, Fig. 1). Fairlie teaches an energy distribution network incorporating hydrogen which provides for effective deployment and utilization of electrical generation, transmission and distribution capacity and enhanced economic performance of such assets (Col. 3, lines 23-27).   Fairlie teaches the reactant distribution system is configured to reconfigure the reactant distribution network by inhibiting the distribution of reactant to part of the reactant distribution network downstream of a dispensing location from which the reactant purity indicator of poor reactant purity is received(Col. 10, lines 42-52).
It would have been obvious to one of ordinary skill in the art to provide in the system of Edlund,  the reactant distribution system is configured to reconfigure the reactant distribution network by inhibiting the distribution of reactant to part of the reactant distribution network downstream of a dispensing location from which the reactant purity indicator of poor reactant purity is received as taught by Fairlie in order to provide for effective deployment and utilization 
Regarding claim 3, modified Edlund discloses all of the claim limitations as set forth above. Modified Edlund further discloses the reactant distribution system is configured to provide a valve close signal, in real time, for actuation of a valve in the reactant distribution network to prevent a flow of reactant along a distribution conduit downstream of the dispensing location from which the reactant purity indicator of poor reactant purity is received (Fairlie, Col. 13, lines 54-67, Col. 14, lines 1-20, Fig. 6).
Regarding claim 4, modified Edlund discloses all of the claim limitations as set forth above.  Modified Edlund further discloses the reactant distribution system is configured to provide a signal, in real time, to prevent distribution of reactant from a batch of reactant to a reactant dispensing location(s) downstream along a predetermined route from the dispensing location from which the reactant purity indicator of poor reactant purity is received and which also received reactant from said batch of reactant (Fairlie, Col. 9, lines 63-67, Col. 10, lines 1-52).
Regarding claim 5, Edlund discloses all of the claim limitations as set forth above. Edlund does not explicitly disclose the reactant distribution system is configured to disable the use of reactant at one or more reactant use locations by being configured to, using the reactant distribution network, identify one or more reactant use locations that received reactant from a common reactant source as the particular reactant use location and provide for the disablement of said identified reactant use locations.
Fairlie teaches an energy distribution network including an energy source, a hydrogen production facility connected to the energy source, a recipient for hydrogen from the hydrogen production facility and a controller which controls the production of hydrogen based on inputs 
It would have been obvious to one of ordinary skill in the art to provide in the system of Edlund, the reactant distribution system is configured to disable the use of reactant at one or more reactant use locations by being configured to, using the reactant distribution network, identify one or more reactant use locations that received reactant from a common reactant source as the particular reactant use location and provide for the disablement of said identified reactant use locations as taught by Fairlie, in order to provide for effective deployment and utilization of electrical generation, transmission and distribution capacity and enhanced economic performance of such assets.
Regarding claim 6, modified Edlund discloses all of the claim limitations as set forth above. Modified Edlund further discloses the reactant distribution system is configured to provide an inhibition signal to one or more of the identified reactant use locations to inhibit the use of reactant received from the common reactant source (Fairlie, Col. 15, lines 40-55, Fig. 7).
Regarding claim 7, modified Edlund discloses all of the claim limitations as set forth above. Modified Edlund further discloses the reactant distribution system is configured to provide an alternate supply signal to reconfigure the reactant distribution network such that the 
Regarding claim 8, modified Edlund discloses all of the claim limitations as set forth above. Modified Edlund further discloses the method further comprising a controller configured to provide a purity output indicative of a test reactant purity at least based on a difference between a predicted and determined output difference (Fairlie, Col. 10, lines 42-52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724